Citation Nr: 1229723	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a stomach disorder, including gastroesophageal reflux disease (GERD). 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and T. F.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from June 1972 to June 1975.

This matter arises to the Board of Veterans' Appeals (Board) from a March 2005 rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that ,in pertinent part, denied service connection for diverticulosis and duodenitis (see claims files, Vol 5).  The Board re-characterized the issue as one of service connection for a stomach disorder including GERD and remanded the case in December 2009 and again in July 2011 (see claims files, Vol 7).  Since then, all remaining claims on appeal, except for service connection for a stomach disorder, including GERD, have been adjudicated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes obtaining an examination or medical opinion where necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

The Veteran's Service Treatment Reports (STRs) document several gastrointestinal complaints.  The claims files contain a diagnosis of GERD at various times beginning in 2005.  In June 2009, the Veteran testified that heartburn and other GERD-like symptoms arose during active service.  Because of these facts, the Board, in December 2009, remanded the claim for an examination and a medical opinion addressing the etiology of any stomach disorder, including GERD.  

In February 2010, a VA physician examined the Veteran and offered a diagnosis of GERD, but dissociated it from active military service, based on the STRs, which do not specifically mention GERD or heartburn.

In July 2011, the Board again remanded the claim due to concerns that the previous VA examiner had not considered the Veteran's competent testimony of heartburn during active service.  The Board requested another examination and requested that the examiner consider all the lay and medical evidence.  

VA re-examined the Veteran in September 2011.  The physician offered diagnoses and an opinion that, unfortunately, are hard to understand.  The physician found no evidence for GERD, but rather for "GERD syndrome."  The physician offered two diagnoses: (1) GERD syndrome; and, (2) "No symptoms complaint or diagnosis of "stomach trouble."  The physician then stated, "It is the opinion on the basis of the extensive review of the service medical record that the veteran's current symptoms suggestive of GERD syndrome, not diagnosed or substantiated, is less likely as not (less than 50-50 probability) caused by or the result of the veteran's above complaints while in active military service."

The September 2011 examination report raises several questions.  These specific questions are:  

(1) What is the difference between a diagnosis of GERD and a diagnosis of GERD syndrome?

(2)  Does this new diagnosis of GERD syndrome represent a change in a prior diagnosis of GERD due to a progression of the former diagnosis, or due to error in each previously offered diagnosis of GERD?

(3) It is unclear how the September 2011 diagnosis of "No symptoms complaint or diagnosis of "stomach trouble" can be reconciled with the diagnosis of GERD syndrome.  It appears to the Board that a GERD syndrome complaint would, in fact, be a complaint of stomach trouble.  Moreover, during the examination, the Veteran reported specifically reported vomit, pyrosis, and reflux.  Please reconcile diagnosis 2 with diagnosis 1 and the reported vomit, pyrosis, and reflux.  

(4) In offering a negative nexus opinion, it is unclear whether the examining physician considered the Veteran's testimony that heartburn symptoms arose during active service.  As the physician specifically noted, the September 2011 opinion is based on "...the extensive review of the service medical records..."  The physician appears not to have considered the Veteran's lay evidence of heartburn during active service.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the September 2011 examining physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  Explain the difference between a diagnosis of GERD and a diagnosis of GERD syndrome.

III.  Explain whether this new diagnosis of GERD syndrome represent a change in a prior diagnosis of GERD due to a progression of the former diagnosis, or due to error in each previously offered diagnosis of GERD.

IV.  From the September 2011 VA examination report, please reconcile diagnosis 2 with diagnosis 1, as it is unclear to the Board how a diagnosis of "no symptoms complaint or diagnosis of stomach trouble" can be offered when there have, in fact, been complaints of stomach trouble and a diagnosis of GERD syndrome.

V.  Considering the Veteran's complaints of heartburn during active service, address whether it is at least as likely as not (50 percent or greater possibility) that any symptom or complaint, made from August 2004 to the present, is related to active military service, regardless of whether the service medical records documented the condition.  

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for the examination, without good cause, may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


